UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-6906


DAVID MEYERS,

                    Plaintiff - Appellant,

             v.

GAIL JONES; KEITH DAWKINS; CARL MANIS; WALTER SWINEY; P. DEEL;
COUNSELOR YOUNG, WRSP; U/M COLLINS; CHIEF OF HOUSING AND
PROGRAMS; U/M REYNOLDS, WRSP; INVESTIGATOR J. FANNIN, ROSP;
INVESTIGATOR J. D. BENTLEY, ROSP; U/M ELY, WRSP; ASSISTANT
WARDEN COMBS, WRSP; INVESTIGATOR C. FLEMINGS, WRSP;
INVESTIGATOR LITE, WRSP; INVESTIGATOR HARRIS, WRSP; ASSISTANT
WARDEN J. ARTRIP, ROSP; PROPERTY OFFICER J. FARMER, ROSP;
PROPERTY OFFICER J. OWENS, ROSP; PROPERTY OFFICER HOUNSELL,
WRSP; SGT. PROPERTY OFFICER SHORT, WRSP; PROPERTY OFFICER
PHILLIPS, WRSP; C. R. STANLEY, ROSP; EDWARD GWINN, ROSP; DR.
MULLENS, WRSP; DOCTOR UNKNOWN, WRSP; HENRY PONTON, Western
Office; DR. T. HUFF, ROSP; DOCTOR BUCHANNAN, Clinical Psychologist
ROSP; MCDUFFEY, QMPH-WRSP; MONAHAN, QMPH-WRSP; JULIA C.
DUDLEY, Clerk of U.S. District Court Roanoke Division; PAMELA SARGENT,
U.S. Magistrate Judge of U.S. District Court Roanoke Div.; JAMES JONES, U.S.
District Judge of U.S. District Court Roanoke Div.; LT. HALL, Building Supervisor
WRSP; E. COLE, WRSP; M. WILLIAMS, WRSP; T. DORTON, Fiscal Tech
ROSP; GLEN CONRAD, U.S. District Judge of U.S. District Court Roanoke
Division; MARCUS ELAM; NURSE MORGAN, RN WRSP; COUNSELOR C.
CAUGHRON,

                    Defendants – Appellees,

             and

WALLENS RIDGE STATE PRISON; T. B. DYE,

                    Defendants.
                                     No. 19-6908


DAVID MEYERS,

                   Plaintiff - Appellant,

             v.

CARL MANIS; COUNSELOR YOUNG; GAIL JONES; KIETH DAWKINS;
CHIEF OF HOUSING OF WRSP; HENRY PONTON; J. KISER; W. SWINEY;
ASSISTANT WARDEN COMBS; CHIEF OF SECURITY MAJ. ANDERSON;
ULM COLLINS; QMHP-MONAHAN; COUNSELOR CAUGHRON; A.
GALIHAR,

                   Defendants - Appellees.



                                     No. 19-6922


DAVID MEYERS,

                   Plaintiff - Appellant,

             v.

P. SARGENT; J. KISER; U.S. MAGISTRATE JUDGE PAMELA SARGENT;
ASSISTANT ATTORNEY GENERAL CHARISSE MULLEN; J. FANNIN; J. D.
BENTLEY; U/M COLLINS; W. SWINEY,

                   Defendants - Appellees.


Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:18-cv-00598-MFU-RSB; 7:19-
cv-00003-MFU-PMS; 7:19-cv-00002-MFU-RSB)


Submitted: August 21, 2019                                Decided: September 4, 2019

                                            2
Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       In these consolidated appeals, David Meyers, a Virginia inmate and three-striker,

has filed a consolidated notice of appeal, but failed to designate the orders he seeks to

appeal. We dismiss these appeals for lack of jurisdiction.

       Pursuant to Fed. R. App. P. 3(c)(1)(B), a notice of appeal must specify the judgment

or order being appealed. We construe this rule liberally, “asking whether, the putative

appellant has manifested the intent to appeal a specific judgment or order and whether the

affected party had notice and an opportunity fully to brief the issue.” Jackson v. Lightsey,

775 F.3d 170, 176 (4th Cir. 2014). “This principle of liberal construction does not,

however, excuse noncompliance” with Rule 3. Smith v. Barry, 502 U.S. 244, 248 (1992).

Because the dictates of Rule 3 are jurisdictional, each requirement must be satisfied as a

prerequisite to appellate review. Id. In his one-page consolidated notice of appeal, Meyers

fails to designate the orders being appealed. Accordingly, we lack jurisdiction.

       Because Meyers failed to designate the orders being appealed, we dismiss the

appeals for lack of jurisdiction. We also deny as moot Meyers’ motions for leave to

proceed on appeal without prepayment of fees under the Prison Litigation Reform Act. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             4